Citation Nr: 0834796	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  07-33 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational benefits pursuant to Chapter 30, 
Title 38, United States Code (Montgomery GI Bill) (MGIB).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active duty from January 2003 to February 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to educational benefits pursuant to MGIB.

The veteran testified at a videoconference hearing chaired by 
the undersigned.


FINDINGS OF FACT

1.  The veteran had active duty with the Navy from January 
2003 to February 2006 which resulted in his discharge under 
honorable conditions (general discharge).

2.  The veteran was not discharged from active duty for a 
service-connected disability, a preexisting medical condition 
not characterized as a disability, hardship, convenience of 
the Government after serving not less than 30 months of 
continuous active duty under her 3-year obligation of 
service, involuntarily for convenience of the Government as a 
result of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct, but which interfered 
with the performance of duty.


CONCLUSION OF LAW

The appellant's claim of basic service eligibility for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, lacks legal merit and entitlement under 
the law.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 
21.7042(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the relevant evidence necessary to substantiate 
a claim for benefits under laws administered by VA, and to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A.

The veteran was not notified of the VCAA.  However, such 
notice is not required in this case because the benefits 
sought are found in Chapter 30 of Title 38, and the VCAA 
notice provisions are pertinent to a different chapter of 
Title 38.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  In addition, as will be explained below, the law, 
and not the evidence, is dispositive in this case and 
therefore no further duty to assist exists.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

The governing legal criteria, as pertinent to this particular 
case, specify that in order to be eligible to receive 
educational benefits pursuant to Chapter 30, an individual, 
after June 30, 1985, must first become a member of the Armed 
Forces, if the obligated period of service is three years or 
more serve at least three years of continuous active duty in 
the Forces, if obligated period is less than three years 
serve at least two years of continuous active duty in the 
Forces, and must be discharged with an "honorable" discharge.  
38 U.S.C.A. § 3011(a) (3); 38 C.F.R. § 21.7042 (a) (4).  The 
veteran had active duty with the Navy from January 2003 to 
February 2006 which resulted in his discharge under honorable 
conditions (general discharge).  A "less than honorable" 
character of discharge (e.g., "under honorable conditions," 
"general," "bad conduct," or "undesirable") is not qualifying 
for Chapter 30.  See VA Adjudication Procedure Manual M22-4, 
Part V, 1.17(e) (April 19, 2006).  The character of the 
veteran's discharge as less than honorable from his period of 
active service does not satisfy the basic eligibility 
requirement for Chapter 30 benefits.  38 U.S.C.A. § 3011(a); 
38 C.F.R. § 21.7042 (a).

The veteran was not discharged with an "honorable" discharge.  
Based on this service, he does not meet the basic eligibility 
requirements for Chapter 30 benefits.  See 38 C.F.R. § 
21.7042 (a).  

An alternative to meeting the aforementioned character of 
discharge requirement exists if the evidence shows that an 
individual is discharged or released from active duty (i) for 
a service-connected disability, or (ii) for a medical 
condition which preexisted service on active duty and which 
VA determines is not service connected, or (iii) under 10 
U.S.C.A. § 1173 (hardship discharge), or (iv) for convenience 
of the Government (A) after completing at least 20 continuous 
months of active duty if his initial obligated period of 
active duty is less than three years, or (B) after completing 
30 continuous months of active duty if his initial obligated 
period of active duty is at least three years, or (v) 
involuntarily for the convenience of the Government as a 
result of a reduction in force, as determined by the 
secretary of the military department concerned in accordance 
with regulations prescribed by the Secretary of Defense, or 
(vi) for a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
secretary of the military department concerned in accordance 
with regulations prescribed by the Secretary of Defense.  38 
C.F.R. § 21.7042 (a) (5).

In this case, there is no competent evidence that the veteran 
qualifies for benefits under these alternative criteria.  

The Board is bound by the service department's determination 
for the reason of the veteran's separation from the military 
and is not at liberty to change such determination.  See 38 
C.F.R. § 3.203(c); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  The veteran is not eligible for Chapter 30 benefits 
under 38 U.S.C.A. § 3011(a)(1)(B) as he was not discharged 
for hardship or for any of the other previously noted 
reasons.

The Board has carefully considered the contentions advanced 
by the veteran in this case.  The veteran submitted a copy of 
a Preseparation Counseling Checklist (DD Form 2648) dated 
January 2006.  The purpose of such a checklist was to record 
preseparation services and benefits requested by and provided 
to a service member.  The veteran identified MGIB on page 3 
of the checklist as an area of interest in which he wished 
assistance.  He maintains that that is evidence that he was 
granted evidence to MGIB.  

First, page one of the form clearly states that a box marked 
"yes" indicates only that the veteran desired counseling 
regarding the benefit.  Second, even assuming that he was 
informed at the prescreening that he was eligible for MGIB 
benefits, "erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits."  McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  
The legal criteria governing eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code are quite specific.  There is simply no legal basis to 
find the veteran eligible for educational assistance benefits 
under the MGIB, Chapter 30, Title 38, United States Code.

As the disposition of this claim is based on the law, and not 
on the facts of the case, eligibility for MGIB benefits is 
not warranted based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA educational assistance benefits 
under Chapter 30, Title 38, United States Code, is denied






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


